          Case 1:19-cv-11654-ALC Document 55 Filed 01/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
COMMODITIES & MINERALS ENTERPRISE :
                                                                                    1/21/2021
LTD.,                                                             :
                                            Petitioner,           :
                                                                  :  1:19-cv-11654-ALC
                 v.                                               :  ORDER
                                                                  :
CVG FERROMINERA ORINOCO, C. A.,                                   :
                                                                  :
                                            Respondent.           :
                                                                  :
----------------------------------------------------------------- :
                                                                  :x
ANDREW L. CARTER, JR., District Judge:



        The Court is in receipt of Respondent’s objection to the reply declaration filed by

Petitioner, ECF No. 53, and Petitioner’s response, ECF No. 54. Respondent objects that Petitioner

is not entitled to fees related to the preparation of the motion for attorneys’ fees and that

Respondent had no opportunity to respond to the amounts requested, which were first detailed in

Petitioner’s Reply.

        The Court agrees with Petitioner that Respondent had the opportunity to argue that

Petitioner is not entitled to fees for the preparation of the motion for attorneys’ fees in the

Opposition. Accordingly, the Court DENIES any sur-reply on that issue.

        However, Respondent did not have the opportunity to respond to the reasonableness of the

fees requested in relation to the motion for attorneys’ fees because they were included for the first

time in Petitioner’s Reply. The Court therefore GRANTS Respondent a sur-reply limited to the

reasonableness of the fees requested. This limited sur-reply is due by January 28, 2021.

SO ORDERED.
Dated: January 21, 2021
      New York, New York
Case 1:19-cv-11654-ALC Document 55 Filed 01/21/21 Page 2 of 2




                                       ANDREW L. CARTER, JR.
                                       United States District Judge
